DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2022.
Applicant's election with traverse of Group I, Claims 22-25 in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the grounds that the three groups relate to a single general inventive concept under PCT Rule 13.1 and 13.2 as the same corresponding or special technical feature of a side of the structure is formed completely or over the full area by a cover formed from fused threads as set forth by the International Preliminary Report on Patentability dated July 19, 2019.  This is not found persuasive because the present search of the prior art has indicated that the initial determination of unity of invention must be reconsidered.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are confusingly worded.
The following is a proposed draft claim which is believed to more accurately set forth the intended claimed structure. Please note that such a proposed draft claim is not intended to indicate allowable subject matter. 
1 (Examiner’s Draft Claim). A baffle structure for a motor vehicle tank, comprising:
an inner volumetric portion with planar faces, said inner volumetric portion comprising a random arrangement of at least partially interlinked, integrally connected threads; and 
a planar cover region, wherein 
the planar cover region comprises a portion of said threads fused together to form a higher density region of connected threads than in the inner volumetric portion; whereby 
the planar cover region has planar dimensions equal to or greater than a longitudinal planar face of the inner volumetric portion.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotera (US 5031795). 
Regarding Claim 22, Kotera discloses a structure (10) to reduce sloshing noises, the structure configured to be disposed in a liquid container (24) for a motor vehicle. This structure comprises a random arrangement of mutually interlinked threads (22) that are at least in portions are connected in a materially integral manner to at least one or a plurality of further threads of the structure. The structure has at least one side (20a) in the region of which a planar cover of the random arrangement of mutually interlinked threads is provided at least in portions. Threads in the planar cover are at least in portions are fused and/or welded to one another so as to form the planar cover as the peripheral flange is pressed in a hot die (U and L) prior to installation in the baffle frame 12 (Col. 3 Lines 12-32 – Figure 6). Finally, Kotera discloses at least one side of the structure is completely spanned by the planar cover, or the at least one side of the structure is covered across an entire area by the planar cover as shown below within parallel slits 44 of metal frame 12.  

    PNG
    media_image1.png
    1450
    1654
    media_image1.png
    Greyscale
 
Regarding Claim 23, Kotera discloses at least one web which has a separation face along which the structure is assembled, wherein the web is part of the planar cover. 
Regarding Claim 24, Kotera discloses a further planar cover (at opposite slit 44), and wherein the at least two planar covers are disposed on sides of the structure that face away from one another.
Regarding Claim 25, Kotera discloses the structure is contiguous to a longitudinal, end, or a cover side. This has higher thread density than in an inner volumetric portion that is contiguous to the volumetric portion of higher thread density towards the edges of the baffle filaments 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3650431) in view of Takaoko (US 2014/00351191).
Regarding Claim 22, Stewart discloses a structure (16) to reduce sloshing noises, the structure configured to be disposed in a liquid container (12) for a motor vehicle. Stewart discloses the structure comprises a random arrangement of mutually interlinked threads wherein a plurality of the threads at least in portions are connected in a materially integral manner to at least one or a plurality of further threads of the structure (Figure 6 – Col. 2 – lines 23-24). While Stewart discloses the threads are multifilament yarn bulked by an air jet, Stewart does not disclose a planar cover with threads fused or welded together. 
Takaoko discloses a three dimensional netted structure (101, 105 – Paragraph 0031, Figures 13 and 14) of entangled filaments comprising a at least one side in the region of which a planar cover (101a, 105a, 105c) is formed in that threads assigned to the at least one side at least in portions are fused and/or welded to one another so as to form the planar cover, and wherein the at least one side of the structure is completely spanned by the planar cover, or the at least one side of the structure is covered across an entire area by the planar cover (Paragraphs 0135-0136, 0188, 0189, 0193). Takaoko discloses the surfaces of the structure are forcibly molded by endless conveyors to have a higher density (Paragraphs 0032). Takaoko also discloses that such structures are used as an insulating material, a sound absorbing material, cushioning, or used as interior finishing material for automobiles (Paragraphs 0138, 0146). Stewart and Takaoko are analogous inventions in the art of three dimensional bonded filament energy-absorbing fillers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interior multifilament yarn slosh absorbing structure disclosed in Stewart with the denser planar covers of Takaoko in order to improve the degree of straightness of the side surfaces of the structure and improve the durability (Paragraph 009). Furthermore, the planar cover surfaces makes further finishing processes unnecessary and provides increased flexibility in molding finished products (Paragraphs 009, 0143). 
 Regarding Claim 23, Takaoko discloses at least one web which has a separation face along which the structure is assembled, wherein the web is part of the planar cover. 
Regarding Claim 24, Takaoko discloses a further planar cover, and wherein the at least two planar covers are disposed on sides of the structure that face away from one another.
Regarding Claim 25, Takaoko discloses the structure in a volumetric portion that is contiguous to a longitudinal, end, or cover side has a higher thread density than in an inner volumetric portion that is contiguous to the volumetric portion of higher thread density.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular, please note the structure of Takaoka (US 2012/0042452) Figures 2A-2C. McCullogh (US 4844974) discloses a similar anti-slosh threaded structure recited to have differing stiffnesses and densities. Yamanaka (US 4952265) discloses a similar manufacturing method utilizing heating means (3) to achieve varying densities (Figures 4a-4c). Also note You (US 2020/0299877) Figures 1 and 5 and Nishibori (US 7377762) Figure 4. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736